Campbell, J.,
delivered the opinion of the court.
It is manifest that the execution issued June 10, 1879, was not at the instance or for the benefit of the plaintiffs in the judgment, but was the act of the clerk, and intended by him as the basis for an execution for costs against the plaintiffs, and it was not an execution in the meaning of § 2674 of the Code of 1880 (§2153 of Code of 1871), the date of which fixed the time from which to compute the seven years allowed for the issuance of another execution, Harris v. West, 25 Miss. 156.
The last preceding execution on such judgment was issued August 14, 1876, and, as more than seven years elapsed after that and before the commencement of this suit, it was barred.
Decree reversed and bill dismissed at the costs of the appellee in this court and the chancery court.